DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/27/2022 has been entered.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. claim 18 is dependent on claim 11, which was deleted.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2,4,6-8,19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al (US Pub No. 20090189141), in view of Yu et al (US Pub No. 20200152736).
 
 	With respect to claim 1, Shin et al discloses an electrode (35,Fig.1); an ILD  layer (40,Fig.1); and a cross-point device connecting the  electrode (50,Fig.1), wherein the electrode includes a top portion (figure 1 is reversed and bottom portion of 35 right bordering 25 is the top portion,Fig.1) and a tail portion (the rest of 35, Fig.1), wherein the top portion is wider than the tail portion (Fig.1), wherein the plurality of top electrodes is embedded in the ILD layer (40,Fig.1), wherein the  cross-point device is formed on the ILD layer (Fig.1) and the electrode (Fig.1), and wherein each of the plurality of cross-point devices comprises a nonvolita memory (50,Fig.1). However, Shin et al does not explicitly disclose that there are plurality of top electrodes and plurality of cross point device, wherein the cross point device is memristor, and wherein the ILD layer is a curable layer.  On the other hand, it would have been obvious to one of ordinary skill in the art at the time of invention to modify Shin et al such that 35 is formed on and 60 on bottom and 50 is reversed as a design choice, and furthermore it would have been obvious to one of ordinary skill in the art at the time of invention to modify Shin et al such that there are plurality of electrodes and crosspoint devices, in order to increase the capacity of the device, and furthermore it would have been obvious to one of ordinary skill in the art to use memristor instead of phase change memory because they are obvious variant of each other. 


 	With respect to claim 2, arts cited above do not explicitly disclose wherein the plurality of top electrodes comprises a plurality of row electrodes and/or a plurality of column electrodes. On the other hand, it would have been obvious to one of ordinary skill in the art at the time of invention to modify Shin et al such that top electrodes comprises a plurality of row electrodes and/or a plurality of column electrodes, in order to increase the capacity of the memory element, to store many bites. 

 	With respect to claim 4, Shin et al disclose wherein the tail portion is of a trapezoid shape (Fig.1).

 	With respect to claim 6, Shin et al discloses further comprises a bottom electrode (60,Fig.1) formed on the plurality of cross-point devices.

 	With respect to claim 7, arts cited above do not explicitly disclose wherein a bottom width of the tail portion is nanoscale to microscale, and a height of each of the plurality of top electrodes is nanoscale to microscale.  On the other hand, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

 	With respect to claim 8, arts cited above do not explicitly disclose wherein a ratio of the bottom width of the tail portion to the height of each of the plurality of top electrode is less than 1. On the other hand, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

  	With respect to claim 19, the limitation “wherein the curable layer comprises at least one
of an Ultra Violet (UV) curable layer, a thermal curable layer, or phot-curable layer,or a radiation-curable layer” "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).


 Claims 3,5,12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al (US Pub No. 20090189141), in view of Yu et al (US Pub No. 20200152736), in view of Shields (US patent No. 8895953),
 

 	With respect to claim 3, the arts cited above do not explicitly disclose wherein the top portion is of a dome shape. Shields et al discloses wherein the top portion is of a dome shape (the top portion of 912,Fig.9A). It would have been obvious to of ordinary skill in the art at the time of invention to modify Shin et al such that the top portion is of a dome shape, in order to make a more secure and stronger electrical contact with additional electrodes.

 	

 	With respect to claim 5, the arts cited above do not explicitly disclose the limitation of claim 5. However, Shields et al discloses  wherein each of the plurality of top electrodes is of a nail shape (in totality Fig.9a). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the arts cited above such that of top electrodes is of a nail shape, in order to make a better and improved contact area.

 	 

  	With respect to claim 12, Shields et al discloses that device in Fig.9A can be used as  a Phase Change Random Access Memory (PCRAM) device, a Resistive Random-Access Memory (RRAM or ReRAM), a Magnetoresistive Random-Access Memory (MRAM) (Column 1), or other devices with tunable resistance. It would have been obvious to one of ordinary skill in the art at the time of invention to modify the art cited above, (in fig.9A),  such that device is used in MRAM, in order to be able to use the device in fig.9A for memory application.

s 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al (US Pub No. 20090189141), in view of Yu et al (US Pub No. 20200152736), in view of Wang (US Pub No. 20150129826).

 	With respect to claim 9, the art cited above does not explicitly: a flexible substrate formed on the bottom electrode. On the other hand, Wang discloses that substrate can be made out of variety of material such as polymers (Para 41). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the art cited above such that flexible substrate is used to make the memory device as a design choice.

 	With respect to claim 10, Wang et al , wherein a material of the flexible substrate comprises polymer (Para 41), plastic, rubber, or resin.


 Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al (US Pub No. 20090189141), in view of Yu et al (US Pub No. 20200152736), in view of Duch et al (US Pub No. 20080080227).

 	With respect to claim 18, the arts cited above do not alone or in combination disclose wherein the memristor comprises a device with tunable resistance. On the other hand, Duch et al discloses wherein the memristor comprises a device with tunable resistance (Para 19,Fig.8).It would have been obvious to of ordinary skill in the art at the time of invention to modify the arts cited above according to the teachings of Duch et al such that tunable resistance memory is used because of low cost of manufacturing or as a design choice. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10,12,18-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI N NARAGHI whose telephone number is (571)270-5720. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALI NARAGHI/Examiner, Art Unit 2895